Title: Charles Yancey to Thomas Jefferson, 1 December 1819
From: Yancey, Charles,McWhorter, John,Davisson, George Izzard
To: Jefferson, Thomas


					
						Dear Sir
						
							Yancey’s Mills Va
							Decr 1st 1819
						
					
					Colo MCWherter, Majr Davidson & 4 other Gentlemen all Members of the Va Legeslature will Call on You as they pass On I know Your attention to Strangers they are Gentleman Gentlemen Worthy Your Notise
					
						Yours truly
						
							C Yancey
						
					
				 